DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-12 are currently pending.
Claims 10-12 have been withdrawn.
Claim 1 has an objection.
Claims 1-9 are currently rejected.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to comply with the written description requirement. 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al., WO 2018/037797 A1.

Election/Restriction
On 13 November 2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).




Claim Objections
Claim 1 is objected to because of the following informalities:  minor typographical error.
In claim 1, line 2 there should be a space after the comma following “Zn2+,” and “and Nb5+”, such that it reads “Zn2+, and Nb5+”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112 first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 6 recite the limitation “wherein B3+ is not contained as the cation configuring glass” which is considered to be new matter containing a negative limitation. MPEP 2173.05(i) states:
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

	Therefore, the limitation reciting that the glass is “wherein B3+ is not contained as the cation configuring glass” is considered new matter.  Applicant is required to cancel the new matter in response to this Office Action.  
Assuming arguendo that the new matter is canceled from the instant claims, the previous rejections would be reinstated and finality would be maintained. 
Claims 2-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement since they depend either directly or indirectly from independent claims 1 and 6.

Claim Rejections - 35 USC § 112(b) or 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase "as a cation configuring glass" in line 2 and “as the cation configuring glass” in lines 7 and 10 is confusing and is unclear to what a “cation configuring glass” refers to. This renders the claim indefinite. It is not clear what is meant by the phrase “cation configuring glass” and the specification does not clarify the phrase.
Claim 6, uses the same language of “cation configuring glass” as claim 1 and therefore renders claim 6 indefinite. 
The Examiner has read the phrases in the claims as shown below: 
“ An optical glass comprising: La3+, Zn2+,and  Nb5+ as a cation configuring glass” … “wherein in a case where Ti4+ is contained as the cation configuring glass, Ti4+ satisfies:” … “B3+ is not contained as the cation configuring glass.” 
To mean:
“ An optical glass comprising: La3+, Zn2+,and  Nb5+ configured in terms of cations” … “wherein when Ti4+ is contained, Ti4+ satisfies:” … “B3+ is not contained in the optical glass.”
Claims 2-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend either directly or indirectly from independent claims 1 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al., International Patent Publication WO 2018/037797 A1.
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(a)(1) and 102(a)(2).  However, for convenience, the column and line numbers of the English language equivalent US Patent Application Publication US 2019/0185369 A1 will be cited below.
	Inoue et al. teach an optical glass having the following composition in terms of cation percentages: 10-60% of La3+, 0-20% of Zn2+, 5-75% of Nb5+, 0-30% of Ti4+, 0-30% of Lu3+, >0-75% of Ga3+, 0-30% of Zr4+, 0-30% of Hf4+, 0-30% of Ta5+, 0-20% of W3+, 0-20% of Al3+, 0-30% of B3+, 0-20% of Si4+, 0-20% of Ge4+, 0-20% of the total amount of Mg2+, Ca2+, Sr2+, and Ba2+. See Abstract and the entire specification, specifically, paragraphs [0003] and [0013]-[0029]. Inoue et al. teach the optical glass has a refractive index of 1.85-2.25 and an Abbe number of 19-37. See paragraphs [0035]. Inoue et al. teach that the optical glass is used in optical systems such as lenses for cameras. See paragraphs [0004], [0005], [0039], [0054], and [0055].
Inoue et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1-9.  However, the cation percent ranges taught by Inoue et al. have overlapping compositional ranges with instant claims 1-9.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Inoue et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claim 5.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 23 February 2021, with respect to the 102(a)(1) rejection as anticipated by Yabuuchi, JP 2006-182577 A have been fully considered and are persuasive.  The rejection of claims 1 and 5-9 by Yabuuchi has been withdrawn.  The Examiner notes that this rejection was overcome by the amendment adding the limitation that the glass is free of B3+, which is considered to be new matter as rejected above. 
Assuming arguendo that the new matter is canceled from the instant claims, the previous rejections would be reinstated and finality would be maintained. 

Applicant's arguments filed 23 February 2021, with respect to the 103 rejection as obvious over Inoue et al., WO 20108/037797 A1 have been fully considered and are not persuasive.
Applicant argues that the glass of the instant claims is not obvious over Inoue et al. since the glass does not require that Zn2+ be present and that the glass of Inoue et al. requires Ga3+. This is not found persuasive since the compositional ranges of the instant claims and Inoue et al. have overlapping ranges of Zn2+. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
Applicant argues that Inoue et al. requires Ga3+, which is not required in the instant claims. This argument is not deemed persuasive because the Applicant’s present claims do not limit the amount of Ga3+ in the composition. The Applicant uses “comprising” terminology, which allows for the addition of other components even in major amounts.  See MPEP 2111.03, which states:
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts.”
	Furthermore, the Applicant argues that the glass of Inoue et al. does not teach the glass has a Tg of 705°C or less as claimed in claim 5, which depends from claim 1. And that the glass of Inoue et al. would not have the Tg as recited in instant claim 5 since the glass of Inoue et al. does not contain Zn3+. This is not found persuasive since the glass of Inoue et al. has overlapping ranges of components including an overlapping range of Zn2+.  Since the compositional ranges overlap, one of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the same properties including a Tg of less than or equal to 705°C.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
The examiner further notes that MPEP 2112 states: 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
18 March 2021